PER CURIAM.
Appellant’s convictions for aggravated assault on a law enforcement officer with a deadly weapon, resisting an officer with violence, and possession of a controlled substance are affirmed. Appellant was sentenced as a prison releasee reoffender, and he has raised several arguments that the Prison Releasee Reoffender Punishment Act, section 775.082(8), Florida Statutes ,(199J)> is unconstitutional. We have previously addressed each of his challenges and found each without merit. See Chambers v. State, 752 So.2d 64 (Fla. 1st DCA 2000). However, we certify the same question previously certified in Woods v. State, 740 So.2d 20 (Fla. 1st DCA), rev. granted, 740 So.2d 529 (Fla.1999).
AFFIRMED.
ALLEN, WOLF AND VAN NORTWICK, JJ„ CONCUR.